                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                3:18-CV-00607-RJC-DCK
 MUD PIE, LLC                                       )
                                                    )
     v.                                             )                 ORDER
                                                    )
 BELK INTERNATIONAL, INC.,                          )
 BELK, INC.                                         )
 BELK ECOMMERCE, LLC                                )
                                                    )

          THIS MATTER comes before the Court on the motions of Mud Pie, LLC (Plaintiff) for

a temporary restraining order and preliminary injunction, (Doc. No. 6), and for expedited

discovery, (Doc. No. 8). After Belk International, Inc., Belk, Inc., and Belk eCommerce, LLC

(Defendants) filed their response, (Doc. No. 25), the Court held a hearing on November 18,

2018, to consider the arguments of the parties and the entire record of the case.

          For the reasons stated at the conclusion of the hearing, the Court found that Plaintiff had

failed at this stage of the proceedings to carry its burden to prove it is likely to succeed on the

merits and that it is likely to suffer irreparable harm in the absence of preliminary relief.

          IT IS, THEREFORE, ORDERED, that Plaintiff’s motions for a temporary restraining

order and preliminary injunction, (Doc. No. 6), and for expedited discovery, (Doc. No. 8), are

DENIED.

 Signed: November 28, 2018
